        Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 1 of 11



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 BRANDON L. SCHOBINGER,
                                                               CIVIL COMPLAINT
              Plaintiff,

 v.                                                           CASE NO. 4:19-cv-01584

 EASTPOINT RECOVERY GROUP, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes BRANDON L. SCHOBINGER (“Plaintiff”), by and through his attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of EASTPOINT

RECOVERY GROUP, INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under Tex. Fin. Code

Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

for the state law claim pursuant to 28 U.S.C. §1367 because it arises out of the common nucleus

of operative facts of Plaintiff’s federal questions claims.



                                                  1
         Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 2 of 11



      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas and a substantial portion the events or omissions giving rise to

the claims occurred within the Southern District of Texas.

                                              PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in Houston, Texas, which is located

within the Southern District of Texas.

      5. Defendant promotes itself as “a professional receivables and collections management

firm[.]”1 Defendant is a corporation organized under the laws of the state of New York with its

principal place of business located at 1738 Elmwood Avenue, Suite 104, Buffalo, New York

14207. Defendant engages in collection activities in several states, including the state of Texas.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action stems from Defendant’s attempts to collect upon a past due consumer

debt (“subject debt”) purportedly owed by Plaintiff.

      8. Around early 2019, Plaintiff began receiving calls to his cellular phone, (720) XXX-6842,

from Defendant.

      9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -6842. Plaintiff is and always has been financially

responsible for the cellular phone and its services.




1
    http://www.eastpointrecoverygroup.com/

                                                  2
      Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 3 of 11



    10. Defendant has used several phone numbers to place collection calls to Plaintiff’s cellular

phone, including but not limited to: (716) 220-7280, (716) 431-3800, and (716) 431-3707.

    11. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

    12. Upon answering phone calls from Defendant, Plaintiff has experienced a significant pause,

lasting several seconds in length, before being connected with a live representative.

    13. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject debt.

    14. Plaintiff explained his inability to address the subject debt and demanded that it stop

calling.

    15. Despite Plaintiff’s demands, Defendant has continued to place phone calls to Plaintiff’s

cellular phone seeking collection of the subject debt up until the filing of the instant action.

    16. Plaintiff has received not less than 15 phone calls from Defendant since asking it to stop

calling.

    17. On at least one occasion, Defendant accused Plaintiff of being a “deadbeat” and of

purposefully not addressing his debts.

    18. On more than one occasion, Defendant also threatened Plaintiff with litigation in order to

collect upon the subject debt.

    19. Defendant has also failed to disclose itself as a debt collector to Plaintiff on at least one

occasion.

    20. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

resulting in expenses.

    21. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.



                                                    3
      Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 4 of 11



   22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased risk of personal injury resulting from the distraction caused by the never-ending

calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on his cellular phone, and diminished space for data

storage on his cellular phone.


           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   23. Plaintiff repeats and realleges paragraphs 1 through 22 as though full set forth herein.

   24. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   25. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   26. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   27. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692c(a)(1) and §1692d

   28. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(2) forbids “[t]the use of obscene language or

language the natural consequence of which is to abuse the hearer or reader.” §1692d(5) further

prohibits, “causing a telephone to ring or engaging any person in telephone conversation

repeatedly or continuously with intent to annoy, abuse, or harass any person at the called number.”

                                                  4
      Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 5 of 11



   29. Defendant violated 15 U.S.C. §1692d when it issued multiple baseless threats to Plaintiff.

Any reasonable fact finder will conclude that Defendant’s litigation threats were harassing and

abusing as they were designed to unlawfully coerce Plaintiff into addressing the subject debt.

   30. Defendant’s personal attack of Plaintiff’s character by calling him a “deadbeat” violated

§1692d(2) because it is designed to belittle, harass, and abuse Plaintiff by making an inappropriate

comment in an attempt to coerce Plaintiff into paying the subject debt. The natural consequence

of attacking Plaintiff’s character while attempting to collect upon a debt is to abuse Plaintiff by

falsely insinuating that he incurred the subject debt as a result of a purported personal flaw.

   31. Defendant also violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after

being notified to stop. Defendant called Plaintiff at least 15 times after he demanded that it stop

calling. This repeated behavior of systematically calling Plaintiff’s phone in spite of his demands

was harassing and abusive. The frequency and volume of calls shows that Defendant willfully

ignored Plaintiff’s pleas with the goal of annoying and harassing him.

   32. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to him.

         b. Violations of FDCPA § 1692e

   33. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   34. In addition, this section enumerates specific violations, such as:

           “The threat to take any action that cannot legally be taken or that is not intended
           to be taken.” 15 U.S.C. §1692e(5);

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10); and


                                                    5
      Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 6 of 11



           “The failure to disclose in the initial written communication with the consumer
           and, in addition, if the initial communication with the consumer is oral, in that
           initial oral communication, that the debt collector is attempting to collect a debt
           and that any information obtained will be used for that purpose, and the failure to
           disclose in subsequent communications that the communication is from a debt
           collector, except that this paragraph shall not apply to a formal pleading made in
           connection with a legal action.” 15 U.S.C. §1692e(11).”

   35. Defendant violated 15 U.S.C. §§ 1692e, e(5), and e(10) when it deceptively threatened

litigation without the intent pursue a lawsuit against Plaintiff. On multiple occasions, Defendant

threatened litigation if Plaintiff did not make a prompt payment, but Defendant did not follow

through with its deceptive threats. Defendant’s lack of intent to pursue a lawsuit against Plaintiff

can be gauged by the fact that Defendant has failed to initiate a collection lawsuit against Plaintiff.

Instead, Defendant opted to continue with its coercive collection campaign outside of the judicial

system. Consequently, Defendant deceptively threatened a lawsuit to pressure Plaintiff into

addressing the subject debt.

   36. Defendant further violated 15 U.S.C. §§ 1692e and e(10) when it used deceptive means to

collect and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it

stop contacting him, Defendant continued to contact Plaintiff via automated calls. Instead of

putting an end to this harassing behavior, Defendant systematically placed calls to Plaintiff’s

cellular phone in a deceptive attempt to force him to answer its calls and ultimately make a

payment. Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal

ability to contact Plaintiff via an automated system when it no longer had consent to do so.

   37. Moreover, Defendant violated 15 U.S.C. §§ 1692e, e(10), and e(11) through its failure to

disclose itself as a debt collector on at least one of its communications. By failing to disclose itself

as a debt collector, Defendant deceptively and misleadingly attempted to obscure Plaintiff’s rights

under the FDCPA. Consequently, Defendant’s objective was to obfuscate its status as a debt

collector in order to prevent Plaintiff from prosecuting an FDCPA claim against it.

                                                    6
      Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 7 of 11



        c. Violations of FDCPA § 1692f

   38. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   39. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 15 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without his permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   40. Defendant further violated §1692f when it unfairly and unconscionably threatened to

pursue a lawsuit against Plaintiff without the intent to follow through. Any reasonable fact finder

will conclude that Defendant’s threats were unfair and unconscionable debt collection behavior,

as they were designed to place undue pressure on Plaintiff to address the subject debt.

   41. Furthermore, Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on a debt by concealing its status as a debt collector. Failing to disclose itself as a debt

collector is an unfair and unconscionable act intended to confuse Plaintiff regarding the status and

identity of the debt collector and unlawfully designed shield itself from any potential retaliation.

   42. As pled in paragraphs 20 through 22, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, BRANDON L. SCHOBINGER, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);



                                                  7
      Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 8 of 11



   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   43. Plaintiff repeats and realleges paragraphs 1 through 42 as though fully set forth herein.

   44. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   45. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant’s continued contacts to Plaintiff after he demanded that

the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   46. Defendant violated the TCPA by placing at least 15 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent that Plaintiff may have given to the

originator of the subject debt, which Defendant will likely assert transferred down, was specifically

revoked by Plaintiff’s demands that it cease contacting him.



                                                 8
         Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 9 of 11



       47. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

       48. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

       WHEREFORE, Plaintiff, BRANDON L. SCHOBINGER, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate the
          aforementioned statutes and regulations;

       b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
          pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

       c. Awarding Plaintiff costs and reasonable attorney fees;

       d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
          debt; and

       e. Awarding any other relief as this Honorable Court deems just and appropriate.


                  COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

       49. Plaintiff restates and realleges paragraphs 1 through 48 as though fully set forth herein.

       50. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       51. Defendant is a “third party debt collector” as defined by Tex. Fin. Code Ann. § 392.001

(7).

       52. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.



                                                    9
     Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 10 of 11



            a. Violations of TDCA § 392.302

    53. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

    54. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

15 times after he notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by his wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

    55. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

            b. Violations of TDCA § 392.304

    56. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(5)(B) prohibits, in the case of a

third-party debt collector, the failure to disclose, except in a formal pleading made in connection

with a legal action: that the communication is from a debt collector.

    57. Defendant violated the TDCA when it failed to disclose its status as a debt collector on at

least one occasion. Defendant’s goal in concealing its status as a debt collector was to obfuscate

Plaintiff’s federal and state rights.

    58. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”



                                                10
     Case 4:19-cv-01584 Document 1 Filed on 05/01/19 in TXSD Page 11 of 11



   59. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting his cellular phone using an automated

system absent his consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling his cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff, BRANDON L. SCHOBINGER, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: May 1, 2019                                     Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                   s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                       Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                  Counsel for Plaintiff
Admitted in the Southern District of Texas             Admitted in the Southern District of Texas
Sulaiman Law Group, Ltd.                               Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                    2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                                Lombard, Illinois 60148
(630) 568-3056 (phone)                                 (630) 581-5858 (phone)
(630) 575-8188 (fax)                                   (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                               thatz@sulaimanlaw.com




                                                 11
